  Exhibit 10.12


 
UNCONDITIONAL GUARANTY AGREEMENT
 
 
THIS UNCONDITIONAL GUARANTY AGREEMENT (the "Guaranty") is made as of the 8th day
of February, 2017, by NEXTGEN PRO, LLC, a Delaware limited liability company
(the "Guarantor") to and for the benefit of NEXTGEN DELAER SOLUTIONS, LLC, a
Delaware limited liability company (the "Lender").
 
 
R E C I T A L S
 
A.           Pursuant to the Asset Purchase Agreement executed on January 8,
2017 by and among the Lender, Smart Server, Inc. (“Borrower”), Halcyon
Consulting, LLC (“Halcyon”) and certain other parties signatory thereto, the
Lender agreed to sell and the Borrower agreed to purchase substantially all of
the assets of the Lender (the “Asset Purchase Agreement”).
 
B.           One Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three Dollars ($1,333,333.00) of the purchase price under the Asset
Purchase Agreement is to be paid pursuant to the terms and conditions set forth
in the Subordinated Secured Confessed Judgment Promissory Note of even date
herewith executed by Borrower in favor of the Lender (the "Note").
 
C.           On the date hereof, Borrower assigned its rights, but not
obligations, under the Asset Purchase Agreement to the Guarantor.
 
D.           As a condition precedent to the Lender’s agreement to close under
the Asset Purchase Agreement, the Guarantor has agreed to execute and deliver
this Guaranty pursuant to which the Guarantor will guarantee to the Lender (the
"Beneficiary") the full payment and performance of all of the Borrower's
obligations under the Note.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Guarantor agrees as follows:
 
1.           Guaranty. The Guarantor unconditionally guarantees to the
Beneficiary and its respective successors and assigns, the full and prompt
payment to the Beneficiary when due of all amounts of every kind due to the
Beneficiary from the Borrower pursuant to the Note, and the full and prompt
performance of all of the Borrower's obligations to the Beneficiary under the
Note. The Guarantor unconditionally guarantees that all sums due and owing under
the Note shall be paid when and as due, whether by reason of installments,
acceleration or otherwise, time being of the essence.
 
2.           Nature of the Guaranty. This is a guaranty of payment and not of
collection and the obligations of the Guarantor hereunder shall be direct,
immediate and primary. This Guaranty shall in all respects be a continuing
absolute and unconditional guarantee irrespective of the genuineness, validity
or enforceability of the Note or any part thereof, or by the existence,
enforceability, perfection or extent of any collateral therefor.
 
 

 
3.           Beneficiaries Need Not Pursue Rights Against Borrower, Any
Guarantor, or Collateral. The Guarantor authorizes the Beneficiary without
notice, demand or any reservation of rights against the Guarantor and without
affecting the Guarantor's obligations hereunder, from time to time, to resort to
the Guarantor for payment of the amounts due and performance of the obligations
under the Note or any part thereof, whether or not the Beneficiary shall have
resorted to any collateral securing the Note or any part thereof or shall have
proceeded against any other person principally or secondarily obligated with
respect to the Note or any part thereof.
 
4.           Accuracy of Representations. The Guarantor warrants that all of the
representations made by the Guarantor in connection with the Note and the
transactions contemplated thereby are true and correct and not knowingly
misleading and the Guarantor agrees to indemnify the Beneficiary from any loss
or expense as a result of any representation or statement of the Guarantor or
the Borrower being false, incorrect, or knowingly misleading
 
5.           Representations of the Guarantor. To induce the Beneficiary to
accept this Guaranty for the purposes for which it is given, the Guarantor
represents and warrants to the Beneficiary as follows:
 
A.           Organization. Guarantor is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business. Guarantor is duly qualified
or authorized to do business as a foreign company and is in good standing under
the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
to the extent the failure to do so would not reasonably be expected to result in
a material adverse effect on Guarantor.
B.           Non-Existence of Defaults, etc. The Guarantor is not in material
default with respect to any of its existing indebtedness, and the making and
performance of this Guaranty will not immediately, or with the passage of time,
the giving of notice, or both, constitute a default under any existing
indebtedness of Guarantor.
 
C.           Violation of Laws. In the conduct of its businesses and affairs,
the Guarantor is not in violation of any applicable federal, state or local
laws, the violation of which would cause a material adverse effect on the
Guarantor.
 
D.           Capacity. The execution, delivery and performance of this Guaranty
has been duly authorized by all necessary action by or on behalf of Guarantor.
The Guarantor has the legal capacity to execute and deliver this Guaranty as a
valid obligation, which is binding and enforceable in accordance with the terms
hereof.
 
E.           No Insolvency. There is no pending or threatened bankruptcy or
insolvency proceeding by or against the Guarantor.
 
 
2

 
6.           Security. As security for the prompt payment and complete
performance by Guarantor of its obligations under this Guaranty, Guarantor has
executed and delivered to the Lender on the date hereof the Security Agreement
(hereinafter defined in Section 9).
7.           Rights of Beneficiary to Deal With Borrower, Guarantor, and
Collateral. The Beneficiary may, without compromising, impairing, diminishing,
or in any way releasing the Guarantor from the Guarantor's obligations hereunder
and without notifying or obtaining the prior approval of the Guarantor at any
time or from time to time: (a) waive or excuse a default or defaults by the
Borrower or any person who has guaranteed in whole or in part any of the
Borrower's obligations under the Note, or a delay in the exercise by the
Beneficiary of any or all of the Beneficiary's rights or remedies with respect
to such default or defaults; (b) grant extensions of time for payment or
performance by the Borrower or any person who has guaranteed in whole or in part
any of the Borrower's obligations under the Note; (c) release, substitute,
exchange, surrender, or add collateral of the Borrower or any person who has
guaranteed in whole or in part any of the Borrower's obligations under the Note,
or waive, release or subordinate, in whole or in part, any lien or security
interest held by the Beneficiary on any real or personal property securing
payment or performance, in whole or in part, of the Borrower's obligations under
the Note; (d) release the Borrower or any person who has guaranteed in whole or
in part, any of the Borrower's obligations under the Note; (e) apply payments
made by the Borrower, or by any person who has guaranteed in whole or in part,
any of the Borrower's obligations under the Note, to any sums owed by the
Borrower to the Beneficiary, in any order, or manner, or to any specific account
or accounts, as the Beneficiary may elect; or (f) modify, change, renew, extend,
or amend, in any respect any of the provisions of the Note or this Guaranty.
 
8.           Waivers by the Guarantor. The Guarantor waives: (a) any and all
notices whatsoever with respect to this Guaranty or with respect to any of the
Borrower's obligations under the Note, including, but not limited to, notice of:
(i) the Beneficiary's acceptance hereof or the Beneficiary's intention to act,
or the Beneficiary's action, in reliance hereon; (ii) the present existence or
future occurrence of an event of default of any of the Borrower's obligations
under the Note or any terms or amounts thereof of any change therein; (iii) any
default by the Borrower or any surety, pledgor, grantor of security, guarantor
or other person who has guaranteed or secured in whole or in part the Borrower's
obligations under the Note; and (iv) the obtaining or release of any guaranty or
surety agreement (in addition to this Guaranty), pledge, assignment, or other
security for any of the Borrower's obligations under the Note; and (b) (i)
presentment, protest and demand for payment of any sum due from the Borrower
under the Note or any person who has guaranteed in whole or in part any of the
Borrower's obligations under the Note, including the Guarantor; (ii) notice of
default by the Borrower or any person who has guaranteed in whole or in part any
of the Borrower's obligations under the Note, including the Guarantor; (iii)
demand for performance by the Borrower or any person who has guaranteed in whole
or in part any of the Borrower's obligations under the Note.
 
9.           Events Authorizing Acceleration of Guaranty. In the event any of
the following occur with respect to the Guarantor or, with respect to the
Borrower (an "Event of Default"), the Beneficiary may, in the Beneficiary's sole
and absolute discretion, accelerate and call due as to the Guarantor all sums
due from the Borrower: (a) Guarantor shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against Guarantor under the Bankruptcy Code, and
the petition is not controverted within 30 days, or is not dismissed within 90
days, after commencement of the case; or a trustee or custodian is appointed
for, or takes charge of, all or substantially all of the property of Guarantor,
or Guarantor commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Guarantor, or there is commenced against Guarantor any such
proceeding which remains undismissed for a period of 90 days, or Guarantor is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Guarantor makes a general
assignment for the benefit of creditors; (b) any "Default" as defined under the
Note or under the Security Agreement between the Guarantor and the Lender, dated
the date hereof, attached hereto as Exhibit A and incorporated herein by
reference (the “Security Agreement”), or (c) a default by the Guarantor in
payment or in performance of any of its obligations under this Guaranty.
 
 
3

 
10.        Confession of Judgment. UPON A DEFAULT OF THIS GUARANTY, THE
GUARANTOR AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY COURT OF
RECORD IN THE UNITED STATES, INCLUDING GLENN D. SOLOMON, AS GUARANTOR’S TRUE AND
LAWFUL ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY FOR GUARANTOR, IN
GUARANTOR’S NAME, PLACE AND STEAD, ON GUARANTOR’S BEHALF, TO WAIVE THE ISSUANCE
AND SERVICE OF PROCESS AND CONFESS JUDGMENT AGAINST GUARANTOR, IN THE FULL
AMOUNT THEN DUE UNDER THIS GUARANTY, INCLUDING ANY EXPENSES OF COLLECTION, PLUS
REASONABLE ATTORNEYS’ FEES. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER
JUDGMENT AGAINST GUARANTOR SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED
PURSUANT THERETO; SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE
OCCASIONS FROM TIME TO TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS
THE BENEFICIARY SHALL DEEM NECESSARY OR ADVISABLE UNTIL ALL SUMS DUE UNDER THE
GUARANTY HAVE BEEN PAID IN FULL.
 
11.        Collection Expenses. All reasonable and documented out-of-pocket
costs and expenses (including reasonable attorney fees and expenses) of the
prevailing party in any action to enforce any rights under this Guaranty, shall
be borne and paid by the non-prevailing party.
 
12.       Subordination of Certain Indebtedness. If the Guarantor shall advance
any sums to Borrower or its successors or assigns or if the Borrower or its
successors or assigns shall hereafter become indebted to the Guarantor, such
sums and indebtedness shall be subordinate in all respects to the amounts then
or thereafter due and owing to the Beneficiary. Nothing herein contained shall
be construed to give the Guarantor any right of subrogation in and to any
obligations of the Borrower to the Beneficiary, or in any of the collateral
therefor, or all or any part of the Beneficiary's interest therein.
 
13.        Invalidity of Any Part. If any provision or part of any provision of
this Guaranty shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
Guaranty and this Guaranty shall be construed as if such invalid, illegal, or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality, or unenforceability.
 
 
4

 
14.        Subrogation Rights. The Guarantor waives and releases the Beneficiary
from any damages which the Guarantor may incur as a result of any impairing,
diminishing, or destroying of any of the Guarantor's rights of subrogation,
unless such impairing, diminishing or destroying is willful or grossly
negligent. To the extent that the Guarantor satisfies or discharges any of the
Borrower's obligations to the Beneficiary, the Beneficiary does hereby assign,
transfer and convey unto the Guarantor any and all rights, interests, actions or
causes of action, claims and remedies of the Beneficiary, provided, that, any
and all such rights of the Guarantor shall be subordinate to the rights and
interests of the Beneficiary hereunder.
 
15.        Notices. Any notice or consent required or permitted by this Guaranty
(but without implying any obligation to give a notice or obtain a consent) shall
be in writing and shall be made by hand delivery, by overnight mail by
nationally recognized courier, by wire or by certified mail, return receipt
requested, postage prepaid, addressed to the Beneficiary or the Guarantor at the
appropriate address set forth below or to such other address as may be hereafter
specified by written notice by either party, and shall be considered given as of
the date of hand delivery or wire, one day after being sent by overnight mail or
as of two (2) business days after the date of mailing, as the case may be:
 
If to the Beneficiary:
 
NextGen Dealer Solutions, LLC
1431 Greenway Drive
Suite 775
Irving, TX 75038
Attention: Kartik Kakarala
 
With a copy (which shall not constitute notice) to:
 
Glenn D. Solomon, Esquire
Offit Kurman, P.A.
8171 Maple Lawn Boulevard
Suite 200
Maple Lawn, MD 20759
 
If to the Guarantor:
 
NextGen Pro, LLC
4521 Sharon Road
Suite 370
Charlotte, NC 28211
Attn: Steven Berrard
 
With a copy (which shall not constitute notice) to:
Akerman LLP
Three Brickell City Centre
98 SE 7th Street
Miami, FL 33131
Attn: Scott A. Wasserman
 
 
5

 
16.           Effective Date. The guaranty of the Guarantor as herein set forth
shall be effective as of the date of this Guaranty, independent of the date of
execution or delivery thereof.
 
17.           Duration. This Guaranty shall be a continuing one and shall be
binding upon the Guarantor regardless of how long before or after the date of
this Guaranty any of the Borrower's obligations to the Beneficiary were or are
incurred by the Borrower. The guaranty under this Guaranty shall be terminated
upon the repayment and performance in full of all of the Borrower's obligations
under the Note.
 
18.           Binding Nature. This Guaranty shall inure to the benefit of and be
enforceable by the Beneficiary and the Beneficiary's successors and assigns and
any other person to whom the Beneficiary may grant an interest in the Borrower's
obligations to the Beneficiary, and shall be binding upon and enforceable
against the Guarantor's heirs, personal representatives, and assigns.
 
19.           Assignability. This Guaranty may be assigned by the Beneficiary at
any time or from time to time. This Guaranty may not be assigned by the
Guarantor.
 
20.           Choice of Law; Consent to Jurisdiction. This Guaranty shall be
construed, interpreted, and enforced under the laws of the State of Maryland.
 
21.           Tense, Gender, Defined Terms, Captions. As used herein, the plural
shall refer to and include the singular, and the singular the plural, and the
use of any gender shall include and refer to any other gender. All captions are
for the purpose of convenience only.
 
 
 
 
 
 
 
 
 
 
 
6

 
 
IN WITNESS WHEREOF, the Guarantor has executed this Guaranty under seal as of
the date first written above, with the specific intention that this Guaranty
constitutes an instrument under seal.
 
WITNESS:
 
 
 
 
 
 
________________________________

GUARANTOR
 
 
NEXTGEN PRO, LLC
 
 
 
By: /s/ Marshall Chesrown                         (SEAL)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


7
